DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Examiner notes that any objections and/or rejections recited in the previous office action dated 15 June 2021 and not repeated herein are withdrawn. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 August 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18, 20, and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “wherein the furniture article is cellulose free.” Applicant does not have support for this limitation in the initial disclosure. Applicant points to the previous claim 19 for support for this limitation. However, the previous claim 19 and the specification throughout (such as Par. 0019) only contain support for the back surface being cellulose free. Therefore, Applicant only has support for the back surface being cellulose free, not the entire furniture article.
Claims 2-18, 20, and 47 are also rejected under 35 U.S.C. 112(A) or 35 U.S.C. 112 (pre-AIA ), first paragraph, since these claims depend from the claim rejected above and do not remedy the aforementioned deficiency.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 8-17, 20, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Nemes et al. (US 20170089587 A1) (previously cited) in view of Park et al. (US 20180015688 A1) (previously cited), Schneider et al. (US 6333094 B1) (previously cited), and Brown (US-20120067908-A1) (newly cited).
Regarding claims 1 and 20, Nemes teaches a furniture article comprising: a top surface; sides surfaces coupled to the top surface; and a back surface panel coupled to the side surfaces and the top surface, wherein the top surface, side surfaces and back surface panel together form a user accessible interior storage area (Nemes, Fig. 1 – see annotated Fig 1 below).

    PNG
    media_image1.png
    596
    664
    media_image1.png
    Greyscale

Nemes Figure 1 - Annotated
Nemes does not teach a porous core layer comprising a web of randomly arranged reinforcing fibers held together by a thermoplastic material wherein the porous core layer comprises a skin layer on a second surface of the porous core layer.
Park teaches a porous core layer comprising a web of reinforcing fibers held together by a thermoplastic material (Park, Par. 0052), wherein the porous core layer comprises a skin layer on a surface of the porous core layer (Park, Par. 0007, 0010, 0021, 0024). Park further teaches that the fibers may have any orientation depending on the desired properties (Park, Par. 0067). It is known in the art that fibers can be oriented in a finite number of ways such as unidirectional, bidirectional, multi-directional, and random. Therefore, it would have been obvious to one of ordinary skill in the art to try different orientations of the fibers, such as random, with a reasonable expectation of creating a core layer with reduced cost, reduced weight, and increased adhesion (Park, Par. 0004), see MPEP 2143.
Both Nemes and Park teach materials for furniture (Park Par. 0050). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the material for the porous core layer of Park, along with the skin layer of Park, to form the back surface (as per claim 1), or the side surface (as per claim 20) of the furniture article of Nemes. This would allow for reduced cost, reduced weight, and increased adhesion (Park, Par. 0004).
Modified Nemes does not teach a multi-layer film disposed on a first surface of the porous core layer, wherein an outer film layer of the multi-layer film is positioned on the exterior of the film.	
Schneider teaches a multi-layer film disposed on a core layer (Schneider Col. 8 Lines 11-22), wherein an outer film layer (coating) of the multi-layer film is positioned on the exterior (surface) of the film (Schneider, Col. 8 Lines 22-26).
Both modified Nemes and Schneider disclose materials for furniture articles. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have disposed Schneider’s multi-layer film onto the core layer of modified Nemes oriented such that the surface film layer of Schneider is on the exterior of the furniture article. This would improve the scratch resistance of the furniture article (Schneider, Col. 1 Lines 59-62) as well as allow for the furniture article to be decorative (Schneider, Col. 8 Lines 50-55).
Modified Nemes does not teach that the outer layer of the multilayer film is an outer textured film layer comprising a polyolefin thermoplastic material.
Brown teaches a material for furniture articles (Brown, Abstract and Par. 0027-0032), wherein the material comprises an outer textured film layer (coating) (Brown, Par. 0028-0029, 0040, 0055, and 0090 – see “rough”). Brown further teaches that the outer textured film layer comprises a polyolefin thermoplastic material (Brown, Par. 0039, 0051, 0055, 0078, and 0129-0130 – see “polyolefin” and “polyethylene”).
Both modified Nemes and Brown teach furniture articles comprising an outer coating. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the outer textured layer of Brown as the outer layer coating of Nemes. This would allow for a durable and weatherable hydrophobic surface with a strong bond interface for a furniture article (Brown, Par. 0027-0028, 0048, 0051, and 0055).
Regarding the limitation of the furniture article being cellulose free, the porous core layer and skin layer relied upon from Park are made completely from thermoplastic materials, such as polyethylene, and glass fibers (Park, Par. 0006, 0065, 0067) which are cellulose free. Schneider’s multi-layer veneer doesn’t comprise wood/cellulosic materials. Although it is designed to be adhered to wood, it can also be adhered to other base materials such as plasterboard and metal (Schneider, Col 2 Lines 41-46). Further, only the multilayer material of Schneider is used in the rejection above. Further, the outer textured film of Brown need not contain wood or cellulose, and therefore does not comprise cellulose. Therefore, the furniture article of modified Nemes as stated above does not comprise cellulose.
Regarding claim 2, modified Nemes teaches that the porous core layer comprises 20% to 90% by weight reinforcing fibers and 20% to 80% by weight thermoplastic material (Park, Par. 0065 and 0067). Park’s reinforcing fibers composition range of 20%-90% by weight encompasses the claimed range of 20%-80% by weight and thus establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Park’s thermoplastic material composition range is identical to the claimed range, and therefore, completely satisfies the claimed range (see MPEP 2131.03)
Regarding claim 3, modified Nemes teaches that the reinforcing fibers of the porous core layer comprises glass fibers (Park, Par. 0067) and the thermoplastic material of the porous core layer comprises a polyolefin (Park, Par. 0053 and Par. 0065 - See "polyethylene").
Regarding claim 8, modified Nemes teaches that the exterior surface of the back surface panel comprises a surface energy of 22 dynes/cm (22 mN/m) (Nemes, Par. 0055), which lies within the claimed range of less than 30 mN/m, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 9, modified Nemes teaches that the multilayer film comprising least 4 layers, at least one base film, at least one polyester containing film, and at least 2 bonding or adhesive layers (Schneider, Col. 2 Line 65 to Col. 3 Line 16). Schneider teaches that the at least one base film has a thickness ranging from 100 µm to 500 µm (Schneider, Col. 2, Lines 65-68), the at least one polyester containing film has a thickness of 20 µm to 250 µm (Schneider, Col. 5 Line 66 – Col. 6 Line 8), and each bonding or adhesive layer has a thickness of 30 µm to 200 µm (Schneider, Col 6 Lines 13-18). This results in a total multilayer film thickness of 180 µm to 1100 µm (.18 mm – 1.1mm), which overlaps the claimed range of .1 mm to .2 mm, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 10, modified Nemes teaches that the multilayer film comprises a tie layer (bonding layer) between the outer textured film layer and an adhesive layer (Schneider Col. 2 Line 14, Col. 8 Lines 5-10, Col. 7 Lines 51-54, Col. 8 Lines 26-27, and Fig. 5).
Regarding claim 11, modified Nemes teaches that the furniture article is configured to receive at least one drawer (Nemes, Fig. 1, and Par. 0067).
Regarding claim 12, modified Nemes teaches that the furniture article is configured to receive at least one door (Nemes, Fig. 3, and Par. 0004).
Regarding claim 13, modified Nemes teaches that the furniture article is configured to receive at least one sliding door (Nemes, Fig. 3, and Par. 0004).
Regarding claim 14, modified Nemes teaches that the multilayer film has a total thickness of .18 mm – 1.1 mm as discussed above for claim 9 (Schneider, Col. 2, Line 65 Col. 3 Line 16 and Col. 5 Line 66 – Col. 6 Line 18). Modified Nemes further teaches the core layer has a thickness less than 2.25 mm (Park, Par. 0095, and table 2 - see Example 3). This results in a back surface with a thickness of more than .18 mm to less than or equal to 3.35 mm which lies within the claimed range of less than 4 mm, and therefore, satisfies the claimed range, see MPEP 2131.03, I & II. Modified Nemes further teaches that the core layer comprises a basis weight of less than 900 gsm (Park, Par. 0081, 0090, 0092 - see GMT). One of ordinary skill in the art would not deviate from the basis weight requirements set forth by Park when applying the additional multilayer film of Schneider, and therefore, modified Nemes is considered to establish a prima facie case of obviousness over the claim 14 basis weight limitations, see MPEP 2143.
Regarding claim 15, modified Nemes teaches that the porous core layer comprises reinforcing glass fibers and polypropylene thermoplastic material (Park, Par. 0006).
Regarding claim 16, modified Nemes teaches that the multi-layer film comprises a tie layer (bonding layer) between the outer textured film layer and an underlying layer (Schneider, Col. 2 Line 14, Col. 8 Lines 5-10, Col. 7 Lines 51-54, Col. 8 Lines 26-27, and Fig. 5).
Regarding claim 17, modified Nemes teaches that the underlying layer comprises an adhesive (Schneider, Col. 5 Lines 5-13, and Col. 6 Lines 13-18). Modified Nemes further teaches that the outer textured film comprises a polyolefin and a filler (roughening agent) (Brown, Par. 0039, 0051, 0055, 0078, 0090, and 0129-0130).
Regarding claim 47, modified Nemes teaches that the porous core layer of the back surface panel comprises reinforcing glass fibers and polypropylene thermoplastic material (Park, Par. 0006). Modified Nemes further teaches that the multilayer film comprising least 4 layers, at least one base film, at least one polyester containing film, and at least 2 bonding or adhesive layers (Schneider, Col. 2 Line 65 to Col. 3 Line 16). Modified Nemes teaches that the at least one base film has a thickness ranging from 100 µm to 500 µm (Schneider, Col. 2, Lines 65-68), the at least one polyester containing film has a thickness of 20 µm to 250 µm (Schneider, Col. 5 Line 66 – Col. 6 Line 8), and each bonding or adhesive layer has a thickness of 30 µm to 200 µm (Schneider, Col 6 Lines 13-18). This results in a total multilayer film thickness of 180 µm to 1100 µm (.18 mm – 1.1mm), which overlaps the claimed range of .1 mm to .2 mm, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Modified Nemes further teaches that the multilayer film comprises a tie layer (bonding layer) an adhesive layer and the outer textured layer (Schneider Col. 2 Line 14, Col. 8 Lines 5-10, Col. 7 Lines 51-54, Col. 8 Lines 26-27, and Fig. 5). Modified Nemes further teaches that the outer textured film layer comprises a polyethylene (Brown, Par. 0039, 0051, 0055, 0078, and 0129-0130 – see “polyolefin” and “polyethylene”).  Modified Nemes further teaches that the porous core layer comprises a skin layer on a second surface of the porous core layer wherein the skin layer is a scrim (Park, Par. 0007, 0010, 0021, 0024). Modified Nemes further teaches that the core layer comprises a basis weight of less than 900 gsm (Park, Par. Par. 0081, 0090, 0092 - see GMT). One of ordinary skill in the art would not deviate from the basis weight requirements set forth by Park when applying the additional multilayer film of Schneider, and therefore, modified Nemes is considered to establish a prima facie case of obviousness over the claim 47 basis weight limitations, see MPEP 2143. Modified Nemes further teaches that the multilayer film has a total thickness of .18 mm – 1.1 mm as discussed (Schneider, Col. 2, Line 65 Col. 3 Line 16 and Col. 5 Line 66 – Col. 6 Line 18). Modified Nemes further teaches the core layer has a thickness less than 2.25 mm (Park, Par. 0095, and table 2 - see Example 3). This results in a back surface with a thickness of more than .18 mm to less than or equal to 3.35 mm which lies within the claimed range of less than 4 mm, and therefore, satisfies the claimed range, see MPEP 2131.03, I & II.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nemes et al. in view of Park et al., Schneider et al., and Brown as applied to claim 1 above, and further in view of Percy (US 20170342227 A1). 
Regarding claim 4, modified Nemes teaches the furniture article of claim 1, wherein the multi-layer film comprises a polyolefin film layer (base layer) under the textured film layer (Schneider, Col. 2 Lines 1-2), wherein the skin layer is a scrim (Park, Par. 0007). Modified Nemes further teaches that the multilayer film comprising least 4 layers, at least one base film, at least one polyester containing film, and at least 2 bonding or adhesive layers (Schneider, Col. 2 Line 65 to Col. 3 Line 16). Schneider teaches that the at least one base film has a thickness ranging from 100 µm to 500 µm (Schneider, Col. 2, Lines 65-68), the at least one polyester containing film has a thickness of 20 µm to 250 µm (Schneider, Col. 5 Line 66 – Col. 6 Line 8), and each bonding or adhesive layer has a thickness of 30 µm to 200 µm (Schneider, Col 6 Lines 13-18). This results in a total multilayer film thickness of 180 µm to 1100 µm (.18 mm – 1.1mm), which overlaps the claimed range of .1 mm to .2 mm, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Modified Nemes further teaches that the core layer comprises glass fibers and polypropylene (Park, Par. 0006).
Modified Nemes does not teach wherein the exterior surface of the back surface panel comprises a surface roughness of less than 12 microns in the machine direction and less than 17 microns in the cross direction as tested using a stylus profilometer; an RMS roughness of less than 15 microns in the machine direction and less than 20 microns in the cross direction; or a maximum roughness of less than 90 microns in the machine direction and less than 125 microns in the cross.    
Percy teaches a coating layer with a surface roughness RA of 1.2 microns or less (Percy, Par. 0069 and 0070). Percy’s roughness range is completely encompassed with the claimed ranges of a surface roughness of less than 12 microns in the machine direction and less than 17 microns in the cross direction as tested using a stylus profilometer; an RMS roughness of less than 15 microns in the machine direction and less than 20 microns in the cross direction; and a maximum roughness of less than 90 microns in the machine direction and less than 125 microns in the cross direction, and therefore, completely satisfies the claimed ranges, see MPEP 2131.03, I & II. 
Since modified Nemes and Percy disclose multilayer films comprising composites and a coating layer (Schneider, abstract, Col. 1 Lines 5-10, Col. 3 Lines 36-38 and Percy, abstract), it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the coating method teachings of Percy to form modified Nemes’ exterior surface-coating layer to achieve an exterior that exhibits a surface roughness of 1.2 microns or less.  This would yield a furniture article possessing a uniform exterior coating thickness, a low surface roughness, high adhesion properties, and lower risk of delamination (Percy, Par. 0014, 0069, 0109).
Regarding claims 5-7, modified Nemes teaches all of the elements of the claimed invention as stated above for claim 1. 
Modified Nemes does not teach wherein the exterior surface of the back surface panel comprises a surface roughness of less than 12 microns in the machine direction and less than 17 microns in the cross direction as tested using a stylus profilometer (as required by claim 5); an RMS roughness of less than 15 microns in the machine direction and less than 20 microns in the cross direction (as required by claim 6); or a maximum roughness of less than 90 microns in the machine direction and less than 125 microns in the cross direction (as required by claim 7).    
Percy teaches a coating layer with a surface roughness RA of 1.2 microns or less (Percy, Par. 0069 and 0070). Percy’s roughness range is completely encompassed with the claimed ranges of a surface roughness of less than 12 microns in the machine direction and less than 17 microns in the cross direction as tested using a stylus profilometer (as required by claim 5); an RMS roughness of less than 15 microns in the machine direction and less than 20 microns in the cross direction (as required by claim 6); and a maximum roughness of less than 90 microns in the machine direction and less than 125 microns in the cross direction (as required by claim 7), and therefore, completely satisfies the claimed ranges, see MPEP 2131.03, I & II. 
Since modified Nemes and Percy disclose multilayer films comprising composites and a coating layer (Schneider, abstract, Col. 1 Lines 5-10, Col. 3 Lines 36-38 and Percy, abstract), it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the coating method teachings of Percy to form modified Nemes’ exterior surface-coating layer to achieve an exterior that exhibits a surface roughness of 1.2 microns or less.  This would yield a furniture article possessing a uniform exterior coating thickness, a low surface roughness, high adhesion properties, and lower risk of delamination (Percy, Par. 0014, 0069, 0109).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nemes et al. in view of Park et al., Schneider et al., and Brown as applied to claim 17 above, and further in view of Traser et al. (US 20170044698 A1) (previously cited).
Regarding claim 18, modified Nemes teaches the furniture article of claim 17 as stated above. Modified Nemes further teaches that the adhesive comprises a hot-melt adhesive (Schneider, Col. 6 Lines 13-18).
Modified Nemes does not teach that the hot melt adhesive has a melting temperature of 90-150 degrees Celsius.
Traser teaches a hot melt adhesive with a melting temperature of 145 degrees Celsius (Traser, abstract, Par. 0023, and 0025), which lies within the claimed range of 90-150 degrees Celsius, and therefore, satisfies the claimed range, see MPEP 2131.03, I & II.
Modified Nemes and Traser both teach hot melt adhesives used for furniture articles (Schneider, Col. 6, Lines 13-18, and Traser, abstract, Par. 0003, 0023, 0025, 0103). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted Traser’s hot-melt adhesive for modified Nemes hot-melt adhesive. This would lower the fusing temperature which would save cost and resources (Traser, Par. 0025).

Response to Arguments
Applicant’s remarks and amendments filed 01 August 2022 have been fully considered.
Applicant requests withdrawal of the objections and rejections under 35 USC § 112 set forth in the previous office action.
The objections and rejections under 35 USC § 112 set forth in the previous office action have been withdrawn due to the present claim amendments.
Regarding arguments directed to the rejections over prior art, on Page 7-8 of the remarks Applicant argues that Nemes in view of Park and Schneider does not teach an outer textured layer comprising a polyolefin thermoplastic material. This is found moot.
A new grounds of rejection has been made above. The new grounds of rejection no longer relies upon the outer layer of Schneider to teach the outer textured film of the instant invention. Instead, newly cited Brown is used to teach the outer textured film of the instant invention, where Brown discloses a coated polyolefin textured layer that provides a durable and weatherable hydrophobic surface with a strong bond interface that can be applied to a furniture article (Brown, Par. 0027-0028, 0040, 0048, 0051, 0055, and 0090).
Secondly, on page 7 of the remarks, Applicant argues that one of ordinary skill in the art would add the multilayer film of Schneider to wood and thus the furniture article would comprise cellulose. This is not found persuasive for the following reason:
The rejection as stated above does not rely on any materials of Schneider other than the multilayer film of Schneider. The multilayer film of Schneider does not comprise cellulose. Further, while Schneider discusses applying the multilayer film to materials such as wood, Schneider also discusses other materials such as plasterboard and metal (Schneider, Col 2 Lines 41-46). Therefore, the combination with Schneider does not add any cellulose to the furniture article.
Thirdly, on pages 8-10 of the remarks, Applicant argues that Percy and Traser do not describe an outer film layer with texture comprising a polyolefin material. This is not found persuasive for the following reason:
Note that while Percy and Traser do not disclose all the features of the presently claimed invention, Percy and Traser are used as teaching references, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather these references teach certain concepts, and in combination with the other applied prior art establish a prima facie case of obviousness over the presently claimed invention.  As discussed above, newly cited Brown is used to teach the outer textured film comprising a polyolefin of the instant invention.
Fourthly, on page 9 of the remarks, Applicant argues that the outer layer coating of Rohrbacher is not a textured layer and does not comprise a polyolefin thermoplastic material. This is found moot.
A new grounds of rejection has been made above. The new grounds of rejection no longer relies upon Rohrbacher. Instead, newly cited Brown is used to teach the outer textured film comprising a polyolefin of the instant invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782